            Case 2:18-cv-04379-JS Document 31 Filed 06/21/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NORTHEAST INDUSTRIES, LLC.,                    :           CIVIL ACTION
 et al.                                         :
                                                :           No. 18-4379
    v.                                          :
                                                :
 ON TARGET LABORATORIES, LLC,                   :
 et al.                                         :

                                           ORDER

         AND NOW, this 20th day of June, 2019, it is ORDERED an oral argument on Defendants’

motion for summary judgment (Document 23) will be held at the final pre-trial conference on July

9, 2019, at 10:00 a.m. in Courtroom 14B.



                                                           BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
